Citation Nr: 0603763	
Decision Date: 02/09/06    Archive Date: 02/22/06	

DOCKET NO.  03-32 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for essential 
hypertension, on a direct basis, or as secondary to service-
connected anxiety disorder. 

2.  Entitlement to service connection for heart disease, on a 
direct basis, or as secondary to service-connected anxiety 
disorder.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from November 1940 to June 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The veteran now resides within the jurisdiction of 
the RO in Manchester, New Hampshire.


FINDINGS OF FACT

1.  Chronic essential hypertension is not shown to have been 
present in service, or for many years thereafter, nor is it 
the result of any incident or incidents of the veteran's 
period of active military service.

2.  Chronic essential hypertension is not causally related to 
the veteran's service-connected anxiety disorder.

3.  Heart disease is not shown to have been present in 
service, or for many years thereafter, nor is it the result 
of any incident or incidents of the veteran's period of 
active military service.

4.  Heart disease is not causally related to the veteran's 
service-connected anxiety disorder.


CONCLUSIONS OF LAW

1.  Chronic essential hypertension was not incurred in or 
aggravated by active military service, and may not be 
presumed to have been so incurred, nor is it proximately due 
to or the result of a service-connected disability or 
disabilities.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2005).

2.  Heart disease was not incurred in or aggravated by active 
military service, and may not be presumed to have been so 
incurred, nor is it proximately due to or the result of a 
service-connected disability or disabilities.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claims.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  The Court also held that providing VCAA notice to a 
claimant after the initial decision could satisfy the 
requirements of the VCAA if the timing of the notice was not 
prejudicial to the claimant.  Pelegrini, 18 Vet. App. at 121.  
As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of events in this 
case.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have had any effect on the 
case, or to have caused injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Mayfield, supra; ATD Corp. v. Lydall, 
Inc., 159 F3d 534, 549 (Fed. Cir. 1998).

In this case, in correspondence of June 2001, April 2005, and 
July 2005, the RO provided notice to the veteran regarding 
what information and evidence was needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the veteran, what information and evidence would 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence pertaining to his claims.

The veteran and his representative were also provided with a 
copy of the appealed rating decision, as well as a September 
2003 Statement of the Case (SOC), and April 2005, August 
2005, and November 2005 Supplemental Statements of the Case 
(SSOC).  These documents provided them with notice of the law 
and governing regulations, as well as the reasons for the 
determinations made regarding the veteran's claims.  By way 
of these documents, they were also specifically informed of 
the cumulative evidence already provided to the VA, or 
obtained by VA on the veteran's behalf.  Therefore, the Board 
finds that the veteran was notified and aware of the evidence 
needed to substantiate his claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify, 
and no prejudice to the veteran exists by deciding the 
claims.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as postservice 
medical records and examination reports.  Under the 
circumstances of this case, the veteran has the received 
notice and assistance contemplated by law, and adjudication 
of his claims poses no risk of prejudice to him.  See 
Mayfield, supra; Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001) (VCAA does not require remand where 
VA thoroughly discussed factual determinations leading to 
conclusion, and evidence of record provides a plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims).

Factual Background

Service clinical records dated in May 1944 show treatment for 
and convalescence from typhus (scrub) fever.  Reportedly, the 
veteran had contracted scrub typhus in the middle of April 
1944, following which he was seriously ill for a period of 
three weeks.  In early May, the veteran was described as 
experiencing occasional tachycardia.  An electrocardiographic 
examination was consistent with the presence of sinus 
tachycardia.  The clinical impression was normal record.

In a service clinical record of January 1945, it was noted 
that the veteran's heart showed no enlargement and no 
murmurs.  Additionally noted was that the veteran's heart 
displayed a regular rhythm.  In an entry of February 1945, it 
was noted that the veteran's heart was not enlarged.  
Additionally noted was that the veteran's heart displayed a 
regular sinus rhythm, with no murmurs or thrills.  
Radiographic studies of the veteran's heart conducted in May 
1945 were within normal limits.  

At the time of an inservice special examination in June 1945, 
it was noted that the veteran had experienced frequent 
attacks of tachycardia, in particular, when "nervous."  A 
Certificate of Disability for Discharge dated in June 1945 
made no mention of either heart disease or essential 
hypertension.

VA general medical and psychiatric examinations conducted in 
October 1945 and July 1946 were negative for the presence of 
hypertension or heart disease.

At the time of a VA psychiatric examination in November 1948, 
the veteran gave a history of "pains in the heart area" which 
initially worried him.  However, he was subsequently told by 
three doctors that he did not have heart trouble.  A VA 
general medical examination conducted at that time was 
negative for the presence of either heart disease or 
hypertension, and no pertinent diagnosis was noted.

VA general medical and psychiatric examinations conducted in 
June 1952 showed no evidence of hypertension or heart 
disease.  Radiographic studies of the veteran's chest 
conducted at that time showed no evidence of pathology, and 
no pertinent diagnoses were noted.

During the course of a VA general medical examination in 
December 1964, the veteran's blood pressure in the sitting 
position was 154/90.  In the sitting position following 
exercise, the veteran's blood pressure was 154/84, while two 
minutes after exercise, the veteran's blood pressure was 
154/90.  Radiographic studies of the veteran's chest 
conducted at that time showed no evidence of heart disease, 
and no pertinent diagnoses were noted.

During the course of VA outpatient treatment in December 
1977, the veteran stated that he was service connected for 
"nervous anxiety."  Reportedly, the veteran's blood pressure 
the previous day had been 120/112.  The veteran was very 
nervous, with tremulous hands and head.  Reportedly, the 
veteran had been sent by nursing service because his blood 
pressure was 170/110.  On physical examination, the veteran's 
heart displayed a regular rate and rhythm, with no audible 
murmur.  The veteran's blood pressure was 158/110-100, with a 
subsequent blood pressure of 150/122.  The pertinent 
diagnosis noted was anxiety neurosis-hypertension.

At the time of a private medical examination in late April 
2001, the veteran complained of shortness of breath and 
angina.  Reportedly, the veteran had recently been placed on 
medical treatment, with subsequent slight resolution of his 
angina symptoms.  When questioned, the veteran denied any 
history of myocardial infarction.  Reportedly, the veteran 
had an "extensive medical history" while in the service.  
Specifically, in 1944, the veteran was exposed to scrub 
typhus, and was in a coma for approximately 3 weeks.  When 
questioned regarding his risk factors for coronary artery 
disease, the veteran gave a 40-year history of hypertension 
beginning in 1964.

On physical examination, the veteran's blood pressure was 
160/82, with a pulse of 56.  There was no evidence of any 
venous distention, and the veteran's heart sounds were within 
normal limits.  An electrocardiogram showed a sinus rhythm of 
49 per minute with an incomplete right bundle branch block 
and diffuse ST-T (wave) abnormalities.

A private echocardiogram dated in early May 2001 was 
described as abnormal, showing concentric left ventricular 
hypertrophy, bi-atrial enlargement, and a mild degree of 
mitral, tricuspid, and aortic incompetence.

During the course of VA outpatient treatment in late May 
2001, it was noted that the veteran had recently been 
referred to a local cardiologist, who had referred him to the 
VA.  Reportedly, the veteran had undergone electrocardiograph 
testing which showed sinus bradycardia with a rate of 50 and 
complete right bundle branch block.  Apparently, the veteran 
had additionally undergone a Thallium stress test, which was 
submaximal, but otherwise within normal limits.  Reportedly, 
the veteran displayed left ventricular hypertrophy with a 
calculated ejection fraction of 75 percent, and an enlarged 
left and right atrium.  Also noted was a mild degree of 
mitral, tricuspid, and aortic incompetence.  On physical 
examination, the veteran's heart displayed a regular rate and 
rhythm.  The pertinent diagnosis noted was hypertension.

On VA psychiatric examination in August 2001, no mention was 
made of hypertension or heart disease.

In correspondence of early November 2001, a private physician 
wrote that he had been seeing the veteran since late April 
2001.  Reportedly, the veteran had served during World War II 
in the Asia-Pacific Theater, where he was exposed to scrub 
typhus and malaria.  Additionally noted was that the veteran 
had been in a coma for approximately 2 to 3 weeks, following 
which he experienced a significant degree of neural deficit 
which resulted in uncontrollable tremors.  According to the 
private physician, the veteran's (service connected) anxiety 
disorder "definitely (had) contributed to his longstanding 
hypertension and coronary artery disease."  For this reason, 
it was the opinion of the private physician that the 
veteran's condition was "directly attributable to service 
conditions during the Second World War in the Asia-Pacific 
Theater."

Received in December 2003 was an excerpt from Mosby's Medical 
Nursing and Allied Health Dictionary, describing various 
aspects of scrub typhus, and its effect upon the myocardium 
and central nervous system.

Also received in December 2003 was a copy of an April 1944 
letter informing the veteran's mother that her son (the 
veteran) was "seriously ill."  Subsequent correspondence 
dated the following month informed the veteran's mother that, 
according to the latest report from the theater of 
operations, her son was making "normal improvement."

At the time of a VA cardiovascular examination in June 2005, 
it was noted that the veteran's claims folder was available 
and had been reviewed.  Reportedly, in April 1944, while in 
New Guinea, the veteran had developed scrub typhus, which was 
documented in his claims folder.  At that time, the veteran 
was hospitalized for approximately 2 to 3 months.  
Subsequently, the veteran developed malaria.  According to 
the veteran, while hospitalized, he experienced "a rapid 
heart action or tachycardia."  He then apparently developed 
some "anxiety symptoms" related to service.  In 1964, the 
veteran was reportedly told that he had hypertension.  
However, he was not begun on medication until 1978.  
According to the veteran, he currently experienced chest pain 
on exertion, for which he used nitroglycerin.  Also noted 
were problems with dyspnea and an inability to walk or climb 
stairs.

On physical examination, the veteran's blood pressures were 
190/80 in the right arm and 164/82 in the left arm in the 
sitting position.  In the supine position, the veteran's 
blood pressure was 170/80 in the right arm, and 140/80 in the 
left arm.  Standing, blood pressure in the veteran's right 
arm was 150/80, while blood pressure in the left arm was 
154/80.  Examination of the veteran's neck showed palpable 
carotid arteries, but no bruits.  Examination of the 
veteran's heart showed a normal sinus rhythm, with no 
enlargement to percussion, and no murmurs.  An 
electrocardiograph evaluation was consistent with the 
presence of sinus bradycardia and an incomplete right bundle 
branch block, resulting in an assessment of "borderline 
electrocardiogram."  The pertinent diagnoses noted were 
coronary insufficiency, compensated on medication; and 
hypertension, compensated on medication, with a normal sinus 
rhythm.

According to the examiner, the veteran had obviously received 
treatment for scrub typhus in 1944, treatment which was 
documented in his claims folder.  Scrub typhus was described 
as usually characterized by fever, headache, malaise, a 
cough, and gastrointestinal symptoms, ranging in severity 
from mild to fatal.  Reportedly, in severe cases, the patient 
develops prominent encephalitis and interstitial pneumonia.  
According to the examiner, in such cases, the patient is 
acutely ill, and would obviously have rapid heart action or 
tachycardia.  In the opinion of the examiner, the veteran's 
tachycardia was due to his typhus and not to any heart 
disease.  Additionally noted was that the veteran's current 
heart condition and/or hypertension were not caused or the 
result of his scrub typhus in 1944.

Following a review of the veteran's claims folder in October 
2005, a VA physician noted that the veteran had developed an 
anxiety disorder secondary to a loss of employment and self-
esteem resulting from significant neurological deficits 
caused by scrub typhus and malaria.  Additionally noted was 
that a private physician had written a letter stating that 
the veteran's anxiety disorder "definitively contributed" to 
his longstanding hypertension and coronary artery disease.  
However, based on a review of the veteran's claims folder, 
there was no medical data supporting the opinion that the 
veteran's psychiatric condition would directly contribute to 
a worsening of hypertension.  While an anxiety disorder could 
indirectly contribute in a transient way to the worsening of 
hypertension were the veteran to be noncompliant with his 
medication, there was no evidence that the veteran was or had 
been noncompliant.  In the examiner's opinion, the veteran's 
coronary artery disease was not caused by or the result of 
his service-connected psychiatric disorder.  Moreover, the 
veteran's hypertension was less likely than not caused by or 
a result of his service-connected psychiatric disorder.  
According to the examiner, any link between psychological 
stress (i.e., anxiety) and hypertension was controversial due 
to a lack of "perspective data."  While there had been a 
plausible suggestion that an increase in sympathetic nervous 
system activity could contribute to hypertension, this had 
not been conclusively proven.  In any case, without resorting 
to speculation, the examiner was unable to quantify the 
baseline manifestation of the veteran's hypertension and how 
much over that baseline his hypertension might have been 
exacerbated secondary to anxiety.

Analysis

The veteran in this case seeks service connection for 
essential hypertension and heart disease.  In pertinent part, 
it is contended the veteran's hypertension and heart disease 
are the result of an episode of scrub typhus in service.  In 
the alternative, it is contended that the veteran's essential 
hypertension and heart disease are proximately due to and/or 
the result of his service-connected anxiety disorder.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2005).  Service connection may 
additionally be granted for disability which is proximately 
due to, the result of, or aggravated by a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005); see also 
Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

In order to establish service connection for a claimed 
disability or disabilities, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the incurrence or aggravation 
of a disease or injury during service; and (3) medical 
evidence of a nexus between the claimed inservice disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Moreover, where a veteran served ninety (90) days or more 
during a period of war, and cardiovascular disease, including 
heart disease and/or hypertension, becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of essential hypertension or heart disease.  While 
on a number of occasions in service, there was noted the 
presence of tachycardia, these episodes were acute and 
transitory, and unrepresentative of the presence of chronic 
heart disease.  Significantly, at the time of the issuance of 
a Certificate of Disability for Discharge in June 1945, there 
was no mention of either hypertension or heart disease.

The Board observes that, during the course of a VA 
psychiatric examination in November 1948, the veteran gave a 
history of "pains in the heart area."  However, he was 
subsequently advised by no less than three doctors that he 
did not, in fact, suffer from "heart trouble."  In point of 
fact, the earliest clinical indication of the potential 
presence of either heart disease or hypertension is revealed 
by a VA general medical examination dated in December 1964, 
almost 20 years following the veteran's discharge from 
service, at which time his blood pressure was somewhat 
elevated.  Not until December 1977, more than 30 years 
following his discharge from service, did the veteran receive 
a confirmed diagnosis of hypertension.  Moreover, not until 
the year 2001 was the veteran felt to be suffering from 
chronic heart disease in the form of left ventricular 
hypertrophy.  Significantly, following an examination of the 
veteran in June 2005, which examination included a full 
review of the claims folder, a VA physician offered his 
opinion that the veteran's current heart condition and/or 
hypertension were not caused by or the result of his 
inservice scrub typhus.

The Board concedes that, in correspondence of early November 
2001, a private physician offered his opinion that the 
veteran's (service connected) anxiety disorder  had 
"definitely" contributed to his longstanding hypertension and 
coronary artery disease, leading him to conclude that the 
veteran's conditions were "directly attributable" to his 
service in World War II.  However, by that physician's own 
admission, he first saw the veteran no earlier than April 
2001, and, apparently, had no access to either his claims 
folder or service medical records.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  Significantly, following an in-
depth review of the veteran's claims folder in October 2005, 
a VA physician stated that the veteran's coronary artery 
disease was not caused by or the result of his service-
connected psychiatric disorder.  Moreover, that same 
physician was of the opinion that the veteran's hypertension 
was "less likely than not" caused by or the result of his 
service-connected anxiety disorder.  The Board finds this 
opinion to be entitled to greater weight as it was based upon 
a complete review of the claims file, and provided a 
rationale for the opinion.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (an opinion that is based on review of the 
medical evidence is more probative than an opinion that is 
based on the veteran's reported history).

Based on the aforementioned, the Board finds the 
preponderance of the evidence is against a finding relating 
the veteran's essential hypertension or heart disease with 
any incident or incidents (including scrub typhus) of his 
period of active military service.  Nor is there persuasive 
evidence that either of those disabilities is in any way 
related to the veteran's service-connected anxiety disorder.  
Accordingly, the veteran's claims must be denied.


ORDER

Service connection for essential hypertension, on a direct 
basis, or secondary to service-connected anxiety disorder, is 
denied.

Service connection for heart disease, on a direct basis, or 
as secondary to service-connected anxiety disorder, is 
denied.



	                        
____________________________________________
	K. A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


